     Case 3:17-cv-00283 Document 95 Filed on 04/27/21 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                April 27, 2021
                  UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                   SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION

NICOLE MALBROUGH,                         §
                                          §
VS.                                       § 3:17-CV-00283
                                          §
JASON DEON HOLMES, et al.                 §


            ORDER ADOPTING MAGISTRATE JUDGE’S
            MEMORANDUM AND RECOMMENDATION

      On February 23, 2021, all non-dispositive pretrial matters in this case were

referred to United States Magistrate Judge Andrew M. Edison under 28 U.S.C.

§ 636(b)(1)(A). Dkt. 78. On April 5, 2021, Judge Edison filed a memorandum and

recommendation (Dkt. 94) recommending that Defendant’s Traditional and No

Evidence Motion for Summary Judgment and Motion to Dismiss (Dkt. 58) be

denied.

      No objections have been filed to the memorandum and recommendation.

Accordingly, the court reviews it for plain error on the face of the record. 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      Based on the pleadings, the record, and the applicable law, the court finds that

there is no plain error apparent from the face of the record. Accordingly:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 94) is
             approved and adopted in its entirety as the holding of the court; and
Case 3:17-cv-00283 Document 95 Filed on 04/27/21 in TXSD Page 2 of 2




 (2)   Defendant’s Traditional and No Evidence Motion for Summary
       Judgment and Motion to Dismiss (Dkt. 58) is denied.


 Signed on Galveston Island this 27th day of April 2021.


                                ___________________________
                                   JEFFREY VINCENT BROWN
                               UNITED STATES DISTRICT JUDGE




                                   2
